—Appeal from a judgment (denominated order) of Supreme Court, Cayuga County (Corning, J.), entered February 18, 2000, which denied the petition for a writ of habeas corpus.
*968It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Because petitioner could have raised on direct appeal or pursuant to CPL article 440 his contention that the prosecutor improperly commented on evidence that had been suppressed, habeas corpus is not an appropriate remedy with respect to that contention (see People ex rel. Paxhia v Donnelly, 291 AD2d 835; People ex rel. Batista v Walker, 198 AD2d 865, lv denied 83 NY2d 752). The remaining contentions in petitioner’s appellate brief were not raised in the petition and therefore are not properly before us (see People ex rel. McWhinney v Smith, 219 AD2d 879; People ex rel. Morgan v Berry, 149 AD2d 752). Present—Pine, J.P., Kehoe, Burns and Lawton, JJ.